G.O., the mother, Appellant,
v.
Department of Children and Family Services and the Guardian Ad Litem Program, Appellees.
No. 3D11-1785.
District Court of Appeal of Florida, Third District.
Opinion filed October 19, 2011.
Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel, Third Region, and Kevin Coyle Colbert, for appellant.
Karla Perkins, Appellate Counsel for Department of Children & Families, and Hillary S. Kambour, Appellate Counsel for Guardian Ad Litem Program, for appellee.
Before SUAREZ and CORTIÑAS, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed.
Not final until disposition of timely filed motion for rehearing.